DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 02 February 2021 has been entered; claims 1-18 remain pending, of which claims 14 and 15 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 6-10 of the Remarks, filed 02 February 2021, with respect to the rejections over the claims over primary references Mari and Boreman either under 25 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over the combination of Swaminathan and Mari, as discussed in more detail below. Briefly, Swaminathan discloses a plurality of layers of filtration material used in blood filtration, wherein each layer can be modified on a surface to influence the wetting properties of the fiber web layers.  Although Swaminathan does not specifically disclose CWST values, particular embodiments are disclosed of modified layers that are consistent with the polymers used for the underlying material and modification, and Mari is applied to show CWST 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2015/0328565) in view of Mari et al. (U.S. Patent Publication # 2006/0180542), hereinafter referred to as “Swaminathan” and “Mari” in the rejections below.
With respect to claims 1-5, 8, and 9, Swaminathan discloses a surface modified filter media which can be used as a filter for blood (a liquid to be processed) (Paragraph [0133]), comprising two or more layers which have at least a portion of a surface that is modified to alter or enhance the wettability if the surface with respect to a particular fluid (Abstract).  Swaminathan discloses that non-woven fiber webs (Paragraphs [0132]) include synthetic fibers 
Swaminathan does not specifically disclose CWST values for a (modified) surface A and (unmodified) surface B of each fiber web layer, but does disclose that a surface A is functionalized to become more hydrophobic or hydrophilic than the fiber web before functionalization (Paragraphs [0073, 0074]; see also Fig. 1A, B, wherein “before functionalization” corresponds to the hydrophobicity or hydrophilicity of unmodified surface B), and that the relative hydrophobicity or hydrophilicity of a surface can be determined before and after surface modification using a different metric (isopropyl alcohol/water rank test) (Paragraph [0077]) than measurement of CWST.  The Examiner submits that the different wetting properties and hydrophilicity/hydrophobicity of surfaces A and B of the layers of Swaminathan necessitates that these surfaces inherently have different critical wetting surface tension.   
Swaminathan provides an example embodiment where 3 hydrophobic PBT layers were modified with a perfluorooctyl terephthalate compound to increase the hydrophobicity of the surface of the layers that is modified (Paragraphs [0137-0139]), as well as an example embodiment where 3 polyester web layers were modified with acrylic acid to make the surface that is modified more hydrophilic (Paragraphs [0142-0144]); Example 3 combines the Example 1 and Example 2 modified fiber webs into one filter media (Paragraph [0146]).  It is submitted that polyester fiber webs are consistent with the preferred material of the filter base material disclosed in Paragraph [0056] of the published instant application (unmodified surface B), and in the general embodiment, Swaminathan discloses modifying with hydrophilic polymers (Paragraph [0058-0063]) which are consistent with the modifying polymers disclosed in (Paragraph [0026-0029]) of the published instant application. The Examiner submits that since the materials (both the underlying fiber web) and the coating of Swaminathan can be the same as the modifying polymers in the instant application, that at least some of the disclosed 
Additionally, Mari discloses PBT layers having a CWST of 53 dyn/cm, as well as coated PBT layers which are modified to be more hydrophilic have a CWST of at least about 63 dyn/cm (Paragraphs [0024, 0025, 0045]), including layers comprising a surface grafting of an acrylic moiety combined with hydroxyl groups and methacrylate as consistent with the preferred modification disclosed in Paragraph [0028] of the published instant application; therefore, it is submitted that it was known in the art that PBT layers modified to be more hydrophilic have differing CWST values as consistent with claims 1-5, so one of ordinary skill in the art would have recognized that the surfaces A and B of the filtration media of Swaminathan have different CWST values which are consistent with those that are claimed.  
In view of the blood filtration application disclosed by Swaminathan (Paragraph [0133]), it would have been obvious to ordinary artisan to consult the blood filtration art to determine appropriate embodiments for the underlying fiber webs and coating polymers as taught by Mari. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Swaminathan teaches a housing (container) (Paragraph [0085, 0110]), that multiple fiber webs may be layered together in forming a multi-layer sheet for use in a filter media or element (Paragraph [0111]), and that the fiber webs used as filter media can be incorporated into medical filters, including filters for blood (Paragraph [0133]), but does not teach a container having two spouts as claimed. 
Mari teaches a filter within a blood bag (container) having an inlet and outlet (spouts) for the depletion of leukocytes from blood products (liquid to be processed) (Abstract; Paragraphs [0002, 0026, 0032]), comprising two or more porous elements of one or more layers of filtering materials. 


With respect to claim 6, Swaminathan in view of Mari discloses that the fiber diameters in the one or more layers of the fiber webs can be 4 microns or less or greater than 4 microns (see Swaminathan: Paragraph [0094]).  Although several ranges are disclosed for the fiber diameter, the Examiner submits that the entire disclosed range appears to be 0.05 to 30 microns, which encompasses fiber diameters of less than and greater than 4 microns, and Swaminathan also discloses that a gradient in fiber type between layers can be employed (Paragraphs [0116, 0117]).  Additionally, there is no evidence indicating such fiber diameters are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 7, Swaminathan in view of Mari discloses that said porous elements are arranged in the filter device according to decreasing hydrophilicity, from inlet to outlet (layer closest to inlet being surface A), of the filtering material constituting the two or more porous elements (Abstract), wherein the hydrophilicity (CWST) of any given element is higher than the hydrophilicity of its successive element in the direction of flow from inlet to outlet (see Mari: Paragraph [0019]).

With respect to claim 10, Swaminathan in view of Mari discloses polymer coatings comprising non-ionic hydrophilic groups and basic nitrogen groups (see Swaminathan: In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

With respect to claims 16-18, Swaminathan in view of Mari discloses that the fiber diameters in the one or more layers of the fiber webs can be 4 microns or less (see Swaminathan: Paragraph [0094]).  Although several ranges are disclosed for the fiber diameter, the Examiner submits that the entire disclosed range appears to be 0.05 to 30 microns, which encompasses fiber diameters of less than 4 microns, and Swaminathan also discloses that a gradient in fiber type between layers can be employed (Paragraphs [0116, 0117]).  Additionally, there is no evidence indicating such fiber diameters are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Swaminathan in view of Mari discloses that said porous elements are arranged in the filter device according to decreasing hydrophilicity, from inlet to outlet (layer closest to inlet being surface A), of the filtering material constituting the two or more porous .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2015/0328565) in view of Mari et al. (U.S. Patent Publication # 2006/0180542) in view of Chang et al. (U.S. Patent Publication # 2012/0067821), hereinafter referred to as “Swaminathan”, “Mari”, and “Chang” in the rejections below.
With respect to claims 11 and 12, Swaminathan in view of Mari renders obvious the limitations of claim 9, and additionally teaches that the polymer material can be coated with hydrophilic polymers including polyelectrolytes (see Swaminathan: Paragraphs [0059-0061]) and hydrophilic acrylic polymers and copolymers (see Mari: Paragraph [0024]), but does not specifically teach a polymer having a zwitterion functional group as claimed.
Chang teaches a filtration material comprising a first polymer coated on the surface which comprises carbobetaine or sulfobetaine groups (Paragraphs [0011, 0014, 0015, 0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generic teaching of hydrophilic, polyelectrolyte polymers and copolymers of Swaminathan in view of Mari with the monomers comprising carbobetaine or sulfobetaine zwitterion groups as taught by Chang because Chang teaches that the zwitterion groups allow for removal of leukocytes without causing blood coagulation (Paragraph [0012]), and the filtration materials of Mari and Chang are both used to filter blood and/or cells including leukocytes (see Chang: Paragraph [0011]; and Mari: Abstract; Paragraph [0032], and Swaminathan: Paragraph [0133]). Chang teaches that the charge distribution and hydrophilicity/hydrophobicity of the surface of the filter medium can be tuned to adjust the selectivity of leukocytes (Paragraph [0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (U.S. Patent Publication # 2015/0328565) in view of Mari et al. (U.S. Patent Publication # 2006/0180542) and Chang et al. (U.S. Patent Publication # 2012/0067821) as applied to claim 11 above, and further in view of Suzuki et al. (U.S. Patent Publication # 2016/0263297, used as translation for WO2015/056603), hereinafter referred to as “Swaminathan”, “Mari”, “Chang”, and “Suzuki” in the rejection below.
With respect to claim 13, Swaminathan in view of Mari and Chang renders obvious the limitations of claim 11, as discussed above, but does not specifically teach that the copolymer comprises the recited monomers and functional groups.
Suzuki teaches coating a filtration surface coated with copolymers of hydroxyethyl(meth)acrylate (containing nonionic hydrophilic groups hydroxy, carbonyl) with dimethylaminoethyl (meth)acrylate or diethylaminoethyl(meth)acrylate, each of which has a basic (nitrogen-containing) functional group (Paragraph [0065]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the copolymers of Swaminathan in view of Mari and Chang with the monomers comprising nonionic hydrophilic group(s) and basic nitrogen-containing groups as taught by Suzuki because each of Swaminathan, Mari, Chang, and Suzuki teach polymer coatings on surfaces of filtering material which filters leukocytes from blood (see Chang; Paragraph [0011], see Suzuki: Paragraphs [0026, 0031]; and see Mari: Abstract; Paragraph [0032]) or at least filters blood (see Swaminathan: Paragraph [0133]), and because Swaminathan, Mari, and Chang teach that copolymers can be applied to increase or adjust the hydrophilicity of the media (see Swaminathan: Paragraph [0073]; see also Mari: Paragraph [0024], and see Chang: Paragraph [0039]). Suzuki also acknowledges that charged groups improves cell capture performance (Paragraph [0065]), which is why Chang adds the monomer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	24 March 2021